NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                            DEC 15 2009

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

NALLIAH RAJAH,                                    No. 08-17480

              Plaintiff - Appellant,              D.C. No. 2:04-cv-01153-BES-RJJ

  v.
                                                  MEMORANDUM *
COUNTY OF CLARK,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Brian E. Sandoval, District Judge, Presiding

                           Submitted December 11, 2009**
                              San Francisco, California

Before: O’SCANNLAIN, RAWLINSON and BEA, Circuit Judges.

       Nalliah Rajah (Rajah) appeals the district court’s grant of attorney’s fees to

County of Clark (Clark County).




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      Reviewing the attorney’s fees award for abuse of discretion, see McCown v.

City of Fontana, 565 F.3d 1097, 1101 (9th Cir. 2009), as amended, we conclude

that the district court applied the correct legal standard and the factual findings

support its conclusion that Rajah’s claims were without foundation.

      In an earlier decision, this court affirmed the district court’s grant of

summary judgment in favor of Clark County on Rajah’s claims of race and age-

based discrimination, retaliation, violation of 42 U.S.C. § 1983, and various state

law claims. See Rajah v. County of Clark, 313 Fed. Appx. 8 (9th Cir. 2008)

(unpublished memorandum disposition). Subsequently the district court, citing the

proper legal standard and reviewing the magistrate judge’s report and the parties’

filings, awarded attorney’s fees to the County. See Order, Rajah v. County of

Clark, No. 2:04-cv-01153-BES-RJJ (D. Nev. Oct. 1, 2008). No abuse of discretion

occurred. See Tutor-Saliba Corp. v. City of Hailey, 452 F.3d 1055, 1060 (9th Cir.

2006) (concluding that the district court did not abuse its discretion where it “was

aware of the proper legal standard” and carefully evaluated each claim to

determine “whether there was any colorable legal or factual basis for each claim”).

      AFFIRMED.




                                            2